            Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 1 of 31




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOB T. BARTAKOVITS, on behalf of
himself and others similarly situated,                CIVIL ACTION

               Plaintiff,                             CASE NO. ________________________

v.                                                    CLASS/COLLECTIVE ACTION

WIND CREEK BETHLEHEM LLC, D/B/A                       JURY TRIAL DEMANDED
WIND CREEK BETHLEHEM
                                                      ELECTRONICALLY FILED
               Defendant.

                   CLASS AND COLLECTIVE ACTION COMPLAINT

       Jacob T. Bartakovits (“Plaintiff”), on behalf of himself and others similarly situated,

brings this Class and Collective Action Complaint against Wind Creek Bethlehem LLC d/b/a

Wind Creek Bethlehem (“Defendant”), and hereby states and alleges as follows:

                                       INTRODUCTION

       1.      Plaintiff and other similarly situated employees work or worked for Defendant, a

casino located in Bethlehem, Pennsylvania.

       2.      Pursuant to its casino-wide policies and procedures, Defendant failed to pay

Plaintiff, and other similarly situated employees, the mandated federal and state minimum wage

rate for all hours worked and overtime for all hours worked over 40 in a single workweek.

       3.      Specifically, Defendant failed to properly inform its tipped employees of the

required tip credit provisions prior to paying a sub-minimum direct cash wage. Defendant also

made improper deductions from its employees’ paychecks for gaming license fees and other

deductions which reduced its employees’ compensation below the required minimum wage and,

in some situations, overtime rate under state and federal law for all hours worked.

       4.      Defendant’s systemic violation of federal and state wage laws was willful.


                                                1
             Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 2 of 31




        5.       Plaintiff, on behalf of himself and others similarly situated, brings this lawsuit as:

(a) a collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., to

recover unpaid minimum and overtime wages owed to Plaintiff and other similarly situated

workers employed by Defendant; and (b) a Rule 23 class action under Pennsylvania state law,

including the Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. §§ 333.101, et seq., and

Pennsylvania’s Wage Payment and Collection Law (“WPCL”), 43 P.S. §§ 260.1, et seq.

                                  JURISDICTION AND VENUE

        6.       Federal question jurisdiction over the FLSA claims of Plaintiff and others

similarly situated is based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

        7.       Supplemental jurisdiction over the state law claims of Plaintiff and others

similarly situated is based on 28 U.S.C. § 1367, in that the state law claims are so related to the

FLSA claims that they form part of the same case and controversy.

        8.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claims set forth herein occurred in

this judicial district.

                                              PARTIES

        9.       Plaintiff is a resident of Hellertown, Pennsylvania (Northampton County).

        10.      From approximately August 2018 through October 2019, Plaintiff was employed

by Defendant (or its predecessor) at the casino property located at 77 Wind Creek Boulevard,

Bethlehem, Pennsylvania 18015. During his employment, Plaintiff worked as a Table Games

Dealer, which was an hourly, non-exempt position. Plaintiff’s Consent to Be a Party Plaintiff

pursuant to 29 U.S.C. § 216(b) is attached hereto as Exhibit A.




                                                   2
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 3 of 31




       11.      Defendant is a corporation organized under the laws of the State of Pennsylvania,

with its principal place of business located in the State of Pennsylvania. Defendant is registered

to do business and does conduct business in the State of Pennsylvania.

       12.      At all relevant times, Defendant is or has been an enterprise engaged in commerce

or in the production of goods or services for commerce within the meaning of 29 U.S.C. §

203(s)(1), and, upon information and belief, has had an annual gross volume of sales made or

business done of not less than $500,000.

       13.      At all relevant times, Defendant was the employer of Plaintiff, and all other

similarly situated employees.

       14.      At all times relevant to this action, Defendant acted by and through its agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendant.

       15.      Plaintiff and all similarly situated employees are non-exempt, hourly employees

who work or worked for Defendant within the respective limitations period.

                          OVERVIEW OF PLAINTIFF’S CLAIMS

             Overview of Defendant’s Violation of the Tip Credit Notice Provisions

FLSA Requirements

       16.      Under the FLSA, an employer may, in certain circumstances, take a “tip credit”

toward its federal minimum wage obligations for tipped employees. Pursuant to the explicit

language of the FLSA, a tip credit may not be taken “with respect to any tipped employee unless

such employee has been informed by the employer of the provisions of [29 U.S.C. § 203(m)],

and all tips received by such employee have been retained by the employee, except that this




                                                3
           Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 4 of 31




subsection shall not be construed to prohibit the pooling of tips among employees who

customarily and regularly receive tips.” 29 U.S.C. § 203(m)(2).

       17.    The federal regulations expand on the language of the FLSA by explaining as

follows:

       [A]n employer is not eligible to take the tip credit unless it has informed its tipped
       employees in advance of the employer’s use of the tip credit of the provisions of
       section 3(m) of the Act, i.e.: [1] The amount of the cash wage that is to be paid to
       the tipped employee by the employer; [2] the additional amount by which the
       wages of the tipped employee are increased on account of the tip credit claimed
       by the employer, which amount may not exceed the value of the tips actually
       received by the employee; [3] that all tips received by the tipped employee must
       be retained by the employee except for a valid tip pooling arrangement limited to
       employees who customarily and regularly receive tips; and [4] that the tip credit
       shall not apply to any employee who has not been informed of these requirements
       in this section.

29 C.F.R. § 531.59(b).

       18.    Defendant employs Plaintiff and other similarly situated tipped employees and

pays them a direct cash wage that is less than the FLSA’s federal minimum wage ($7.25 per

hour) but failed to properly notify them of the tip credit requirements of the FLSA. Despite this

violation of the FLSA’s tip credit notice provisions, Defendant has taken a tip credit toward its

obligations to pay the federal minimum wage to Plaintiff and all other similarly situated tipped

employees.

       19.    Specifically, Plaintiff and other similarly situated employees are not informed, in

advance of Defendant’s use of the tip credit, of: (1) the additional amount by which the wages of

the tipped employee are increased on account of the tip credit claimed by Defendant, which

amount may not exceed the value of the tips actually received the employee; (2) that all tips

received by the tipped employee must be retained by the employee except for a valid tip pooling

arrangement limited to employees who customarily and regularly receive tips; and (3) that the tip



                                                 4
           Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 5 of 31




credit shall not apply to any employee who has not been informed of these requirements in this

section.

       20.     Likewise, when Defendant changes the amount of the tip credit they claim against

their obligation to pay Plaintiff and other similarly situated employees the FLSA’s required

minimum wage, Defendant does not inform Plaintiff and other similarly situated employees of

the change in the amount of the tip credit claimed.

       21.     Defendant’s FLSA violations alleged herein were willful in that Defendant either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the

matter of whether its conduct violated the FLSA.

       22.     As a result of Defendant’s above-described FLSA violations, Plaintiff and other

similarly situated employees are entitled to recover from Defendant the amount of the sum of (1)

the tip credit taken (i.e., the difference between the direct cash wage and the required federal

minimum wage), which is the amount of the unpaid minimum wages, (2) an additional equal

amount as liquidated damages, and (3) a reasonable attorneys’ fee and costs of this action.

Pennsylvania’s Requirements

       23.     Under the PMWA, an employer may, in certain circumstances, take a “tip credit”

toward its state minimum wage obligations for tipped employees. Pursuant to the explicit

language of the PMWA, a tip credit may not be taken “with respect to any tipped employe[e]

unless: (1) [s]uch employe[e] has been informed by the employer of the provisions of [43 P.S. §

333.103(d)]; (2) [a]ll tips received by such employe[e] have been retained by the employe[e] …

except that this subsection shall not be construed to prohibit the pooling of tips among

employe[e]s who customarily and regularly receive tips.” 43 P.S. § 333.103(d).



                                                5
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 6 of 31




       24.     43 P.S. § 333.103(d) provides in relevant part: “In determining the hourly wage

an employer is required to pay a tipped employe[e], the amount paid such employe[e] by his or

her employer shall be an amount equal to: (i) the cash wage paid the employe[e] which for the

purposes of the determination shall be not less than the cash wage required to be paid the

employe[e] on the date immediately prior to the effective date of this subparagraph; and (ii) an

additional amount on account of the tips received by the employe[e] which is equal to the

difference between the wage specified in subparagraph (i) and the wage in effect under section 4

of this act. The additional amount on account of tips may not exceed the value of tips actually

received by the employe[e].”

       25.     In addition, Pennsylvania law mandates that “[t]he amount per hour which the

employer takes as a tip credit shall be reported to the employee in writing each time it is changed

from the amount per hour taken in the preceding week.” 34 Pa. Code § 231.34.

       26.     Defendant employs Plaintiff and other similarly situated tipped employees and

pay them a direct cash wage that is less than the PMWA’s state minimum wage ($7.25 per hour)

but failed to properly notify them of the tip credit requirements of the PMWA. Despite this

violation of the FLSA’s tip credit notice provisions, Defendant has taken a tip credit toward its

obligations to pay the state minimum wage to Plaintiff and all other similarly situated tipped

employees.

       27.     Specifically, Plaintiff and other similarly situated employees are not informed, in

advance of Defendant’s use of the tip credit, of the additional amount by which their wages are

increased on account of the tip credit claimed by Defendant, and that such amount may not

exceed the value of the tips actually received by them.




                                                6
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 7 of 31




       28.     Likewise, Defendant does not report, in writing, to Plaintiff and other similarly

situated employees, the amount per hour which it claims as a tip credit against its obligation to

pay the PMWA’s required state minimum wage each time it is changed from the amount per

hour taken in the preceding week.

       29.     Defendant’s PMWA’s violations alleged herein were willful in that Defendant

either knew of the specific PMWA requirements and prohibitions at issue at the time of the

alleged violations and intentionally did not comply with them, or showed reckless disregard for

the matter of whether its conduct violated the PMWA.

       30.     As a result of Defendant’s above-described PMWA’s violations, Plaintiff and

other similarly situated employees are entitled to recover from Defendant the amount of the sum

of (1) the tip credit taken (i.e., the difference between the direct cash wage and the required state

minimum wage), which is the amount of the unpaid minimum wages, and (2) a reasonable

attorneys’ fee and costs of this action.

                Overview of Defendant’s Unlawful Gaming License Deduction

       31.     Defendant has established a uniform gaming license deduction policy that governs

employees at its casino.

       32.     Under this policy, Defendant deducts from its employees’ wages the amount it

costs Defendant to initially obtain and thereafter renew the employee’s state-issued gaming

license, as well as the cost of any replacement license when it is lost or destroyed.

       33.     Defendant’s employees’ state-issued gaming license is primarily for the benefit or

convenience of Defendant. Defendant’s casino exists in a heavily regulated environment. For

example, Defendant can only have table games in the casino if they are operated by employees

(table games dealers) who have the required state-issued gaming license. These state-issued



                                                  7
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 8 of 31




gaming licenses are specifically required for the employee’s performance of the employer’s

particular business. Without these state licensed employees, Defendant could not compliantly

operate its casino and, in turn, generate the revenues needed to support its operation and realize

profits. Also, courts interpreting the requirements of 29 C.F.R. § 531.35 (“Free and clear”

payment; “kickbacks”) have drawn a line between costs arising from employment itself and

those arising in the ordinary course of life. Costs that “primarily benefit the employee” are

universally ordinary living expenses that one would incur in the course of life outside the

workplace. Occupational licensing costs – like the state-issued gaming license at issue here –

arise out of employment rather than the ordinary course of life. To that end, Plaintiff has no use

for his gaming license in the ordinary course of life outside the workplace.           Therefore,

Defendant’s employees’ state-issued gaming license primarily benefits the employer, not the

employee, and are not deductible under the FLSA to the extent that they cut into the minimum or

overtime wages required to be paid these employees.

       34.     For Defendant’s many employees, like Plaintiff, who is paid a direct cash wage of

$7.25 per hour (the federally required minimum wage) or less, which include, among others,

Defendant’s tipped employees (like Plaintiff) for whom Defendant pays a subminimum direct

cash wage and claims an FLSA section 3(m) tip credit, this gaming license deduction is unlawful

because it necessarily reduces the employee’s earnings below the required minimum wage or

overtime compensation in the workweeks in which Defendant makes the deduction, resulting in

violations of the FLSA.

       35.     As the Department of Labor has explained, when an employer claims an FLSA

section 3(m) tip credit, the tipped employee is considered to have been paid only the minimum

wage for all non-overtime hours worked in a tipped occupation and the employer may not take



                                                8
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 9 of 31




deductions because any such deduction reduces the tipped employee’s wages below the

minimum wage.

       36.      By way of further explanation, under the FLSA, an employer’s sub-minimum

direct cash wage allowable for tipped employees must be at least $2.13 per hour, and the

employer is able to count a limited amount of the employee’s tips as a partial credit to satisfy the

difference between the direct cash wage and the required federal minimum wage (known as a

“tip credit”). See 29 U.S.C. § 203(m)(2)(A). The credit allowed on account of tips may be less

than that permitted by statute, but it cannot be more. Thus, as to Plaintiff and other similarly

situated employees who are tipped employees and paid a sub-minimum direct cash wage, any

tips received by Plaintiff and other similarly situated employees in excess of Defendant’s

maximum statutorily permitted tip credit cannot as a matter of law be claimed by Defendant

when evaluating compliance with the FLSA’s minimum wage and overtime compensation

requirements.

       37.      Pursuant to 29 U.S.C. § 216(b), “[a]ny employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in

the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case

may be, and in an additional equal amount as liquidated damages.” As Defendant violated the

FLSA’s minimum wage and/or overtime compensation provisions through an illegal gaming

license deduction, each Plaintiff and all others similarly situated are entitled to recover their

unpaid minimum wages or overtime compensation, along with an additional equal amount as

liquidated damages.

       38.      Defendant’s FLSA violations alleged herein were willful in that Defendant either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged



                                                 9
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 10 of 31




violations and intentionally did not comply with them, or showed reckless disregard for the

matter of whether their conduct violated the FLSA.

        39.       Plaintiff and other similarly situated employees are also entitled under the FLSA,

29 U.S.C. § 216(b), to recover a reasonable attorney’s fee to be paid by the Defendant, and costs

of this action.

        40.       Throughout Plaintiff’s employment as a Table Games Dealer, he was paid a sub-

minimum base wage for every hour worked. Thus, during each workweek in which Defendant

made a deduction to his wages to cover such costs for his gaming license, Plaintiff’s regular rate

of pay fell below the requisite federal minimum wage ($7.25 per hour) and the requisite

Pennsylvania state minimum wage ($7.25 per hour). Because the amount Plaintiff was paid

during each of those workweeks divided by the number of hours he actually worked resulted in

an amount less than the statutory requirement, Defendant violated the minimum wage

requirements.

        41.       For instance, Defendant deducted a gaming license fee in the amount of $70.00

from Plaintiff’s wages during the pay periods identified on his payroll checks dated September 7,

2018, September 21, 2018, October 5, 2018, October 19, 2018, and November 2, 2018. During

these pay periods, Plaintiff was paid a direct cash wage of $4.25 per hour. For purposes of the

FLSA, Defendant claimed a tip credit only to bridge the gap between Plaintiff’s direct cash wage

of $4.25 per hour and the federal minimum wage of $7.25 per hour. Under these circumstances

and for purposes of the FLSA, any deduction from Plaintiff’s wages, including the unlawful

gaming license deductions at issue, violated the FLSA because they necessarily reduced his

wages below the federal minimum wage for each hour worked.




                                                  10
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 11 of 31




                    COLLECTIVE AND CLASS ACTION ALLEGATIONS

       42.     Plaintiff re-alleges the allegations set forth above.

       43.     Plaintiff brings Count I, the FLSA claim arising out of Defendant’s violation of

the FLSA’s tip credit notice provisions, as an “opt in” collective action pursuant to 29 U.S.C. §

216(b) on behalf of himself and the following collective action class:

               a.      FLSA Unlawful Tip Credit Notice Policy Collective: All persons

                       currently or formerly employed by Defendant in tipped hourly positions

                       and paid a direct cash wage that is below $7.25 per hour at any time from

                       three (3) years prior to the filing of the Class and Collective Action

                       Complaint to the present.

       44.     Plaintiff brings Count II, the FLSA claim arising out of Defendant’s gaming

license deduction policy, as an “opt-in” collective action pursuant to 29 U.S.C. § 216(b) on

behalf of himself and the following collective action class:

               a.      FLSA Gaming License Deduction Policy Collective:             All persons

                       currently or formerly employed by Defendant in hourly positions who had

                       a deduction made from their payroll check for gaming licenses during a

                       workweek which reduced their earnings below the required federal

                       minimum wage, at any time from three (3) years prior to the filing of the

                       Class and Collective Action Complaint to the present.

       45.     Plaintiff’s FLSA claims (Counts I and II) may be pursued by those who opt-in to

this case, pursuant to 29 U.S.C. § 216(b).

       46.     Plaintiff, on behalf of himself and others similarly situated, seeks relief on a

collective basis challenging Defendant’s above-described FLSA violations. The number and



                                                 11
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 12 of 31




identity of other plaintiffs yet to opt-in and consent to be party plaintiffs may be determined from

Defendant’s records, and potential opt-in plaintiffs may easily and quickly be notified of the

pendency of this action.

       47.     Plaintiff brings Count III, the PMWA claim arising out of Defendant’s violation

of the PMWA’s tip credit notice provisions, as a class action under Fed. R. Civ. P. 23, on behalf

of himself and the following class:

               a.      PMWA Unlawful Tip Credit Notice Policy Class: All persons currently

                       or formerly employed by Defendant in tipped hourly positions and paid a

                       direct cash wage that is below $7.25 per hour at any time from three (3)

                       years prior to the filing of the Class and Collective Action Complaint to

                       the present, within the State of Pennsylvania.

       48.     Plaintiff brings Count IV, the PMWA claim arising out of Defendant’s gaming

license deduction policy, as a class action under Fed. R. Civ. P. 23, on behalf of himself and the

following class:

               b.      PMWA Gaming License Deduction Policy Class: All persons currently

                       or formerly employed by Defendant in hourly positions who had a

                       deduction made from their payroll check for gaming licenses during a

                       workweek which reduced their earnings below the required state minimum

                       wage, at any time from three (3) years prior to the filing of the Class and

                       Collective Action Complaint to the present, within the State of

                       Pennsylvania.




                                                12
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 13 of 31




       49.     Plaintiff brings Count V, the WPCL claim arising out of Defendant’s failure to

pay all compensation due and owing on his regular payday, as a class action under Fed. R. Civ.

P. 23, on behalf of himself and the following class:

               c.      WPCL Unpaid Compensation Class: All persons currently or formerly

                       employed by Defendant in: (1) hourly positions who had a deduction

                       made from their payroll check for gaming licenses during a workweek

                       which reduced their earnings below the required state minimum wage,

                       and/or (2) tipped hourly positions and paid a direct cash wage that is

                       below $7.25 per hour; at any time from three (3) years prior to the filing of

                       the Class and Collective Action Complaint to the present, within the State

                       of Pennsylvania.

       50.     Plaintiff brings Count VI, the Pennsylvania common law breach of contract claim,

as a class action under Fed. R. Civ. P. 23, on behalf of himself and the following class:

               a.      Pennsylvania Breach of Contract Class:              All persons currently or

                       formerly employed by Defendant in hourly positions at any time from four

                       (4) years1 prior to the filing of the Class and Collective Action Complaint

                       to the present, within the State of Pennsylvania.

       51.     Plaintiff brings Count VII, the Pennsylvania common law unjust enrichment

claim, as a class action under Fed. R. Civ. P. 23, on behalf of himself and the following class:




1
  Plaintiff’s Pennsylvania common law breach of contract claim is subject to a four (4) year
statute of limitations. See Caucci v. Prison Health Services, Inc., 153 F.Supp.2d 605, 612 (E.D.
Pa. 2001).



                                                13
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 14 of 31




               a.      Pennsylvania Unjust Enrichment Class: All persons currently and

                       formerly employed by Defendant in hourly positions who worked at any

                       time from four (4) years2 prior to the filing of the Class and Collective

                       Action Complaint to the present, within the State of Pennsylvania.

       52.     Plaintiff’s PMWA claims (Counts III and IV), WCPL claim (Count V), breach of

contract claim (Count VI), and unjust enrichment claim (Count VII), described in detail below,

satisfy the numerosity, commonality, typicality, adequacy, and superiority requirements of a

class action pursuant to Fed. R. Civ. P. 23.

       53.     These classes each number, at least, in the hundreds and likely thousands of

persons. As a result, joinder of all class members in a single action is impracticable. Class

members may be informed of the pendency of this action through regular mail, e-mail, and/or

posting of an approved notice.

       54.     There are common questions of fact and law to the classes that predominate over

any questions affecting only individual class members. The questions of law and fact common

to the classes arising from Defendant’s actions include, without limitation, the following:

               a.      Whether Defendant violated the FLSA, PMWA, and/or WPCL when it

                       failed to pay Plaintiff and class members for all hours worked;

               b.      Whether Defendant failed to pay Plaintiff and class members overtime

                       compensation required under the FLSA, PMWA, and WPCL;

               c.      Whether the gaming license fees are primarily for Defendant’s benefit and

                       therefore unlawful;



2
  Plaintiff’s Pennsylvania common law unjust enrichment claim is subject to a four (4) year
statute of limitations. See Martin v. Ford Motor Co., 765 F. Supp. 2d 673, 685 (E.D. Pa. 2011).


                                                14
             Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 15 of 31




                 d.     Whether Defendant’s gaming license deductions reduced Plaintiff’s and

                        class members’ wages below the applicable state or federal minimum

                        wage rate;

                 e.     Whether Defendant breached its contracts with Plaintiff and class

                        members;

                 f.     Whether Defendant was unjustly enriched by virtue of its policies and

                        practices with respect to Plaintiff’s and class members’ pay; and

                 g.     Whether Defendant willfully violated the FLSA, PMWA, and/or WPCL.

        55.      The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.

        56.      Plaintiff’s claims are typical of those of the respective classes in that class

members have been employed in the same or similar positions as Plaintiff and were subject to the

same or similar unlawful practices as Plaintiff.

        57.      A class action is the superior method for the fair and efficient adjudication of

Plaintiff’s claims. Defendant has acted or refused to act on grounds generally applicable to the

classes. The presentation of separate actions by individual class members could create a risk of

inconsistent and varying adjudications, establish incompatible standards of conduct for

Defendant, and/or substantially impair or impede the ability of class members to protect their

interests.

        58.      Plaintiff is an adequate representative because he is a member of each of the

classes he seeks to represent, and his interests do not conflict with the interests of the members of



                                                   15
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 16 of 31




those classes. The interests of the members of the classes will be fairly and adequately protected

by Plaintiff and his undersigned counsel, who are experienced prosecuting complex wage and

hour, employment, and class action litigation.

       59.     Maintenance of this action as a class action is a fair and efficient method for

adjudication of this controversy. It would be impracticable and undesirable for each member of

the classes who suffered harm to bring a separate action. In addition, the maintenance of

separate actions would place a substantial and unnecessary burden on the courts and could result

in consistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

         ALLEGATIONS APPLICABLE TO ALL FLSA CLAIMS (COUNTS I-II)

       60.     At all times material herein, Plaintiff and all others similarly situated have been

entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et

seq.

       61.     The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

       62.     Defendant is subject to the minimum wage and overtime pay requirements of the

FLSA because they are enterprises engaged in interstate commerce and its employees are

engaged in commerce.

       63.     During all relevant times to this action, Defendant was the “employer” of Plaintiff

and all similarly situated employees within the meaning of the FLSA. 29 U.S.C. § 203(d).




                                                 16
            Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 17 of 31




        64.     During all times relevant to this action, Plaintiff and all similarly situated

employees were Defendant’s “employees” within the meaning of the FLSA. 29 U.S.C. § 203(e).

        65.     Plaintiff and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiff and all similarly situated employees

must be paid minimum wage in accordance with 29 U.S.C. § 206.

        66.     Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for

all work performed in excess of 40 hours in a workweek. 29 U.S.C. § 207(a).

        67.     Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none of those exceptions (or exemptions) applies here.

        68.     Plaintiff and all similarly situated employees are victims of uniform compensation

policies.

        69.     Plaintiff and all similarly situated employees are entitled to damages equal to the

mandated minimum wage and overtime premium pay within the three (3) years preceding the

filing of the initial Class and Collective Action Complaint, plus periods of equitable tolling,

because Defendant acted willfully and knew, or showed reckless disregard of whether its conduct

was prohibited by the FLSA.

        70.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and

other similarly situated employees are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid wages as described by Section 16(b) of the FLSA,

codified at 29 U.S.C. § 216(b). Alternatively, should the Court find Defendant acted in good

faith or with reasonable grounds in failing to pay minimum wage and overtime compensation,



                                                17
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 18 of 31




Plaintiff and all similarly situated employees are entitled to an award of prejudgment interest at

the applicable legal rate.

        71.     As a result of these violations of the FLSA’s minimum wage and overtime pay

provisions, compensation has been unlawfully withheld by Defendant from Plaintiff and all

similarly situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendant is liable

for the unpaid minimum wages and overtime premium pay along with an additional amount as

liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees, and

costs of this action.

       ALLEGATIONS APPLICABLE TO PMWA CLAIMS (COUNTS III AND IV)

        72.     At all times relevant, Plaintiff and the class members have been entitled to the

rights, protections, and benefits provided under the Pennsylvania Minimum Wage Act

(“PMWA”), 43 P.S. §§ 333.101, et seq.

        73.     The PMWA regulates, among other things, the payment of minimum wage and

overtime wages by employers, subject to limited exceptions not applicable herein, and provide or

have provided for during part or all of the applicable limitations period for a minimum wage

consistent with that provided for under federal law. 43 P.S. §§ 333.104(a)-(c).

        74.     The PMWA should be construed in accordance with its provisions and those of

the FLSA. See Razak v. Uber Techs., Inc., No. 16-573, 2016 WL 5874822, at *7 (E.D. Pa. Oct.

7, 2016) (“Because the PMWA ‘substantially parallels’ the FLSA, federal courts are directed to

interpretation of the FLSA when analyzing claims under the PMWA.”).

        75.     During all times relevant to this action, Defendant was the “employer” of Plaintiff

and the class members within the meaning of the PMWA. 43 P.S. § 333.103(g).




                                                18
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 19 of 31




       76.     During all times relevant to this action, Plaintiff and the class members were

Defendant’s “employees” within the meaning of the PMWA. 43 P.S. § 333.103(h).

       77.     Plaintiff and the class members are covered, non-exempt employees within the

meaning of the PMWA. Accordingly, employees are entitled to be paid at least minimum wage

for all hours worked in each workweek. 43 P.S. §§ 333.104(a)-(a.1).

       78.     Pursuant to the PMWA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for

all work performed in excess of 40 hours in a workweek. 43 P.S. § 333.104(c).

       79.     Although the PMWA contains some exceptions (or exemptions) from the

minimum wage and overtime pay obligations, none of those exceptions (or exemptions) applies

here. 43 P.S. § 333.105.

       80.     Plaintiff and the class members are victims of uniform and employer-based

compensation policies.

       81.     Plaintiff and the class members are entitled to damages equal to all unpaid

minimum and overtime wages due within three (3) years preceding the filing of this Class and

Collective Action Complaint, plus periods of equitable tolling, less any amount actually paid to

the employees by Defendant. 43 P.S. § 333.113.

       82.     Plaintiff and the class members are also entitled to an award of pre-judgment and

post-judgment interest at the applicable legal rate.

       83.     Defendant is also liable to Plaintiff and the class members for costs and

reasonable attorney fees incurred in this action. 43 P.S. § 333.113.




                                                 19
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 20 of 31




                         COUNT I - FLSA (Unpaid Minimum Wages)
                  Arising Out of Defendant’s Tip Credit Notification Policy
                           (Brought Against Defendant by Plaintiff,
                      On Behalf of Himself and Others Similarly Situated)
       84.     Plaintiff re-alleges the allegations set forth above.

       85.     Defendant violated the FLSA by failing to pay Plaintiff and all others similarly

situated minimum wages for all hours worked in a workweek.

       86.     Specifically, Defendant paid Plaintiff and others similarly situated below the

federal minimum wage rate without complying with the “tip credit” rules required for an

employer to pay less than the federal minimum wage.

       87.     In particular, Plaintiff and other similarly situated tipped employees were not

informed, in advance of Defendant’s use of the tip credit, of: (1) the additional amount by which

the wages of the tipped employee are increased on account of the tip credit claimed by

Defendant, which amount may not exceed the value of the tips actually received the employee;

(2) that all tips received by the tipped employee must be retained by the employee except for a

valid tip pooling arrangement limited to employees who customarily and regularly receive tips;

and (3) that the tip credit shall not apply to any employee who has not been informed of these

requirements in this section.

       88.     Defendant failed to comply with the notification requirements set forth within the

express language of the FLSA and supporting federal regulations. 29 U.S.C. § 203(m)(2); 29

C.F.R. § 531.59(b).

       89.     As Defendant has failed to properly inform Plaintiff and other similarly situated

tipped employees of the required tip credit provisions and are not entitled to claim a tip credit,




                                                 20
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 21 of 31




Defendant has willfully violated state and/or federal law by failing and refusing to pay all federal

minimum wages due and owing to Plaintiff and all other similarly situated employees.

         90.   Defendant’s practice was to unlawfully and willfully fail to comply with the

requirements for their entitlement to a tip credit and therefore, Plaintiff and the similarly situated

tipped employees were not properly paid federal minimum wages pursuant to the FLSA.

         91.   WHEREFORE, on Count I of this Class and Collective Action Complaint,

Plaintiff and all similarly situated employees demand judgment against Defendant and pray this

Court:

               a.      Issue notice to all similarly situated employees of Defendant informing

                       them of their right to file consents to join the FLSA portion of this action;

               b.      Award Plaintiff and all similarly situated employees damages for unpaid

                       minimum wages under 29 U.S.C. § 216(b);

               c.      Award Plaintiff and all similarly situated employees liquidated damages

                       under 29 U.S.C. § 216(b);

               d.      Award Plaintiff and all similarly situated employees pre-judgment and

                       post-judgment interest as provided by law;

               e.      Award Plaintiff and all similarly situated employees attorneys’ fees and

                       costs under 29 U.S.C. § 216(b);

               f.      Award Plaintiff and all similarly situated employees such other relief as

                       the Court deems fair and equitable.




                                                 21
          Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 22 of 31




                     COUNT II - FLSA (Unpaid Overtime & Minimum Wages)

               Arising Out of Defendant’s Gaming License Fee Deduction Policy

                            (Brought Against Defendant by Plaintiff,
                       on Behalf of Himself and Others Similarly Situated)

         92.    Plaintiff re-alleges the allegations set forth above.

         93.    Defendant violated the FLSA by making deductions from the wages of Plaintiff

and other similarly situated employees for gaming license fees, which reduced their wages below

the federally required minimum wage and caused them to be underpaid overtime wages. These

deductions were primarily for the benefit of Defendant and, therefore, cannot constitute a credit

toward Defendant’s obligation to pay Plaintiff and other similarly situated employees minimum

wage. As a result, Plaintiff and all similarly situated employees were paid below the federal

minimum wage during the workweeks in which these deductions were made.

         94.    Defendant’s practice was unlawful and a willful failure to comply with the

requirements the FLSA.

         95.    WHEREFORE, on Count II of this Class and Collective Action Complaint,

Plaintiff and all similarly situated employees demand judgment against Defendant and pray this

Court:

                a.       Issue notice to all similarly situated employees of Defendant informing

                         them of their right to file consents to join the FLSA portion of this action;

                b.       Award Plaintiff and all similarly situated employees damages for unpaid

                         minimum wages and unpaid overtime wages under 29 U.S.C. § 216(b);

                c.       Award Plaintiff and all similarly situated employees liquidated damages

                         under 29 U.S.C. § 216(b);




                                                   22
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 23 of 31




               d.       Award Plaintiff and all similarly situated employees pre-judgment and

                        post-judgment interest as provided by law;

               e.       Award Plaintiff and all similarly situated employees attorneys’ fees and

                        costs under 29 U.S.C. § 216(b); and

               f.       Award Plaintiff and all similarly situated employees such other relief as

                        the Court deems fair and equitable.

                        COUNT III - PMWA (Unpaid Minimum Wages)
                    Arising Out of Defendant’s Tip Credit Notification Policy
                           (Brought Against Defendant by Plaintiff,
                      On Behalf of Himself and Others Similarly Situated)
       96.     Plaintiff re-alleges the allegations set forth above.

       97.     Defendant violated the PMWA by failing to pay Plaintiff and all others similarly

situated minimum wages for all hours worked in a workweek.

       98.     Specifically, Defendant paid Plaintiff and others similarly situated below the state

minimum wage rate without complying with the “tip credit” rules required for an employer to

pay less than the state minimum wage.

       99.     In particular, Plaintiff and other similarly situated employees were not informed,

in advance of Defendant’s use of the tip credit, of the additional amount by which the wages of

the tipped employee are increased on account of the tip credit claimed by Defendant, or that such

amount may not exceed the value of the tips actually received the employee.

       100.    Likewise, Defendant did not report, in writing, to Plaintiff and other similarly

situated employees, the amount per hour which it claimed as a tip credit against its obligation to

pay the PMWA’s required state minimum wage each time it was changed from the amount per

hour taken in the preceding week.



                                                 23
           Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 24 of 31




          101.   Defendant failed to comply with the notification requirements set forth within the

express language of the PMWA and supporting regulations. 43 P.S. § 333.103(d); 34 Pa. Code §

231.34.

          102.   As Defendant has failed to properly inform Plaintiff and other similarly situated

tipped employees of the required tip credit provisions and are not entitled to claim a tip credit,

Defendant has willfully violated state law by failing and refusing to pay all state minimum wages

due and owing to Plaintiff and all other similarly situated employees.

          103.   Defendant’s practice was to unlawfully and willfully fail to comply with the

requirements for their entitlement to a tip credit and therefore, Plaintiff and the similarly situated

tipped employees were not properly paid state minimum wages pursuant to the PMWA.

          104.   WHEREFORE, on Count III of this Class and Collective Action Complaint,

Plaintiff and all similarly situated employees demand judgment against Defendant and pray this

Court:

                 a.     Certify the state law claim set forth in Count IV above as a class action

                        pursuant to Fed. R. Civ. P. 23;

                 b.     Award Plaintiff and class members damages for unpaid minimum wages

                        under 43 P.S. § 333.113;

                 c.     Award Plaintiff and class members pre-judgment and post-judgment

                        interest as provided by law; and

                 d.     Award Plaintiff’s and class members’ counsel attorneys’ fees and costs as

                        allowed by 43 P.S. § 333.113; and

                 e.     Award Plaintiff and the class members such other relief as the Court

                        deems fair and equitable.



                                                   24
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 25 of 31




               COUNT IV – PMWA (Unpaid Overtime & Minimum Wages)

              Arising Out of Defendant’s Gaming License Fee Deduction Policy

                          (Brought Against Defendant by Plaintiff,
                     on Behalf of Himself and Others Similarly Situated)

       105.    Plaintiff re-alleges the allegations as set forth above.

       106.    Defendant violated the PMWA by making deductions from the wages of Plaintiff

and other similarly situated employees for gaming license fees, which reduced their wages below

the state required minimum wage and caused them to be underpaid overtime wages. These

deductions were primarily for the benefit of Defendant and, therefore, cannot constitute a credit

toward Defendant’s obligation to pay Plaintiff and other similarly situated employees minimum

wage. As a result, Plaintiff and all similarly situated employees were paid below the state

minimum wage during the workweeks in which these deductions were made.

       107.    Defendant’s practice was unlawful and a willful failure to comply with the

requirements the PMWA.

       108.    WHEREFORE, on Count IV of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

               a.      Certify the state law claim set forth in Count IV above as a class action

                       pursuant to Fed. R. Civ. P. 23;

               b.      Award Plaintiff and the class members damages for unpaid minimum

                       wages and unpaid overtime wages under 43 P.S. § 333.113;

               c.      Award Plaintiff and the class members pre-judgment and post-judgment

                       interest as provided by law; and

               d.      Award Plaintiff’s and the class members’ counsel attorneys’ fees and costs

                       as allowed by 43 P.S. § 333.113; and


                                                 25
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 26 of 31




              e.       Award Plaintiff and the class members such other relief as the Court

                       deems fair and equitable.

                   COUNT V – Wage Payment and Collection Law (“WPCL”)

                    Arising Out of Defendant’s Failure to Pay Compensation
                             Due and Owing on Regular Paydays

                           (Brought Against Defendant by Plaintiff,
                      on Behalf of Himself and Others Similarly Situated)

       109.   Plaintiff re-alleges the allegations as set forth above.

       110.   During all relevant times to this action, Defendant has employed, and/or continues

to employ, Plaintiff and class members within the meaning of Pennsylvania’s Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.1, et seq.

       111.   Pursuant to the WPCL, Plaintiff and class members were entitled to receive all

compensation due and owing to them on their regular payday.

       112.   As a result of Defendant’s unlawful policies, Plaintiff and class members have

been deprived of compensation due and owing.

       113.   Further, due to Defendant’s policy of deducting the amounts of gaming license

fees from employees’ wages, Plaintiff and class members were subject to improper deductions

from their compensation.

       114.   WHEREFORE, on Count V of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

              a.       Certify the state law claim set forth in Count V above as a class action

                       pursuant to Fed. R. Civ. P. 23;

              b.       Award Plaintiff and class members damages for the total amount of wages

                       due under 43 P.S. § 260.9a;



                                                26
            Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 27 of 31




                c.     Award Plaintiff and all similarly situated employees an additional amount

                       of 25% of the total amount of wages due or five hundred dollars ($500),

                       whichever is greater, as liquidated damages under 43 P.S. § 260.10;

                d.     Award Plaintiff and class members pre-judgment and post-judgment

                       interest as provided by law; and

                e.     Award Plaintiff’s and the class members’ counsel attorneys’ fees and costs

                       as allowed by 43 P.S. § 260.9a; and

                f.     Award Plaintiff and the class members such other relief as the Court

                       deems fair and equitable.

                                             COUNT VI

                     Unjust Enrichment Under Pennsylvania Common Law

                           (Brought Against Defendant by Plaintiff,
                      on Behalf of Himself and Others Similarly Situated)

       115.     Plaintiff re-alleges the allegations set forth above.

       116.     Defendant benefited from deducting gaming license fees from the payroll checks

of Plaintiff and the class members, and by failing to pay its employees for all hours worked at the

legal and applicable wage rates set by state and/or federal law, thereby failing to pay all

minimum wages and overtime wages in compliance with the law.

       117.     Defendant was aware or should have been aware that they were receiving such

benefits.

       118.     Defendant accepted and retained such benefits under such circumstances that it is

inequitable and unjust for Defendant to retain such benefits without paying fair compensation for

the same.




                                                  27
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 28 of 31




       119.    WHEREFORE, on Count VI of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

               a.     Certify the state law claim set forth in Count VI above as a class action

                      pursuant to Fed. R. Civ. P. 23;

               b.     Order Defendant to disgorge the value of its ill-gained benefits to Plaintiff

                      and the class members;

               c.     Award Plaintiff and the class members pre-judgment and post-judgment

                      interest as provided by law; and

               d.     Award Plaintiff and the class members such other relief as the Court

                      deems fair and equitable.


                                           COUNT VII

                    Breach of Contract Under Pennsylvania Common Law

                          (Brought Against Defendant by Plaintiff,
                     on Behalf of Himself and Others Similarly Situated)

       120.    Plaintiff re-alleges the allegations set forth above.

       121.    Defendant entered into a contract with Plaintiff and all similarly situated

employees through which it agreed that employees would get paid an agreed-upon hourly rate for

every hour worked during their employment.

       122.    Defendant breached this contract by failing to pay Plaintiff and all others similarly

situated their agreed-upon hourly rate for every hour worked during their employment.

       123.    Specifically, Defendant made deductions from wages for gaming license fees,

which is not permitted by the contract.




                                                 28
         Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 29 of 31




       124.    Because of Defendant’s breach, Plaintiff and the class members have been

damaged.

       125.    WHEREFORE, on Count VII of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

               a.      Certify the state law claim set forth in Count VII above as a class action

                       pursuant to Fed. R. Civ. P. 23;

               b.      Order Defendant to pay Plaintiff and the class members for the improperly

                       withheld wages in violation of its contract;

               c.      Award Plaintiff and the class members pre-judgment and post-judgment

                       interest as provided by law; and

               d.      Award Plaintiff and the class members such other relief as the Court

                       deems fair and equitable.

                                         JURY DEMAND

       Plaintiff demands a jury trial as to all claims so triable.




                                                  29
        Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 30 of 31




Dated: March 24, 2020          Respectfully submitted,

                               WEISBERG CUMMINGS, P.C.

                               /s/ Derrek W. Cummings
                               Derrek W. Cummings, Esq. (PA BAR 83286)
                               Larry A. Weisberg, Esq. (PA BAR ID 83410)
                               2704 Commerce Dr., Suite B
                               Harrisburg, Pennsylvania 17110-9380
                               Telephone: (717) 238-5707
                               Facsimile: (717) 233-8133
                               dcummings@weisbergcummings.com
                               lweisberg@weisbergcummings.com

                               STUEVE SIEGEL HANSON LLP

                               /s/ George A. Hanson
                               George A. Hanson, Esq. (pro hac vice forthcoming)
                               Alexander T. Ricke, Esq. (pro hac vice forthcoming)
                               460 Nichols Road, Suite 200
                               Kansas City, Missouri 64112
                               Telephone: (816) 714-7100
                               Facsimile: (816) 714-7101
                               hanson@stuevesiegel.com
                               ricke@stuevesiegel.com

                               McCLELLAND LAW FIRM
                               A Professional Corporation

                               /s/ Ryan L. McClelland
                               Ryan L. McClelland, Esq. (pro hac vice forthcoming)
                               Michael J. Rahmberg, Esq. (pro hac vice forthcoming)
                               The Flagship Building
                               200 Westwoods Drive
                               Liberty, Missouri 64068-1170
                               Telephone: (816) 781-0002
                               Facsimile: (816) 781-1984
                               ryan@mcclellandlawfirm.com
                               mrahmberg@mcclellandlawfirm.com

                               COUNSEL FOR PLAINTIFF




                                      30
        Case 5:20-cv-01602-JFL Document 1 Filed 03/24/20 Page 31 of 31




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 24, 2020, a true and correct copy of the foregoing
document was filed electronically through the Court’s CM/ECF system, and therefore, will be
transmitted to all counsel of record by operation of the Court’s CM/ECF system.


                                                 /s/ Derrek W. Cummings
                                                 Derrek W. Cummings, Esq.

                                                 COUNSEL FOR PLAINTIFF




                                            31
